DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 28 February 2022.

Claims 16, 19 and 28 are currently amended, claims 17, 20-27 and 29 are as previously presented and claims 1-15 and 18 were previously cancelled.
In summary, claims 16, 17 and 19-29 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 28 February 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 16, 17 and 19-29 are hereby withdrawn and there being no remaining issues, claims 16, 17 and 19-29 and the application are now in condition for allowance.

With regard to claim 16 claiming a method, comprising: storing a reference data set in memory, wherein the reference data set is stored in a mesh at different mesh densities and comprises information about the missing information; supplying the missing information from the data set with data from the reference data set; providing an augmented reality system within a real world environment; defining a common reference frame based on a local reference frame related to the real world environment in relation to the augmented reality system residing in the real world environment; converting the data set to [[a]]the common reference frame; the real world environment directly viewable through the augmented reality system in which the virtual object is overlaid are, in total, a unique combination of features that are non-obvious over the art of record wherein the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claim 28; claiming a system, is of the same scope and features as claim 16 and thus, defines in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613